TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                         JUDGMENT RENDERED JULY 18, 2019



                                     NO. 03-19-00258-CV


                              Bobbi Battishia White, Appellant

                                               v.

                                 Michael J. Rogers, Appellee




       APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA, AND SMITH
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE TRIANA


This is an appeal from the temporary restraining order, conservatorship determination and writ of

attachment signed by the trial court in 2016. Having reviewed the record, it appears that the

Court lacks jurisdiction over the appeal. Therefore, the Court dismisses the appeal for want of

jurisdiction. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.